United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3007
                                 ___________

Melissa Lancaster; Tim                 *
Lancaster,                             *
                                       *
             Appellants,               *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Sheffler Enterprises, d/b/a McDonalds; *
Leonard Sheffler; Pat Cox; Scott       *
Perkins; Steve Cornelson; Jon Palmer; * [UNPUBLISHED]
Doug Davenport; Randy Boyer; Josh      *
Bryant; Harold Kidwell;Brad            *
Stephens; James Everle; Scheffler      *
Family, L.L.L.P.;                      *
                                       *
             Defendants,               *
                                       *
American and Foreign Insurance         *
Company; Royal Insurance Company *
of America; Royal Surplus Line         *
Insurance Co.,                         *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: February 25, 2003
                             Filed: February 27, 2003
                                  ___________

Before HANSEN, Chief Judge, WOLLMAN, and RILEY, Circuit Judges.
                             ___________
PER CURIAM.

       This is an appeal following the district court’s1 refusal to reconsider its order
awarding the insurers--in the Lancasters’ unsuccessful garnishment action--the full
amount of the insurers’ requested costs and fees. The Lancasters had moved for
reconsideration on the basis that Johnston v. Sweany, 68 S.W.3d 398 (Mo. 2002) (en
banc) (per curiam) specifically limited fee awards to expenses directly related to the
garnishment, and excluded fees resulting from litigation of coverage issues. The
court denied reconsideration, concluding that Johnston directed courts to separate
fees related to coverage and fees related to garnishment to the extent practicable, but
that in this case division was not practicable because the fees related to coverage
issues were deeply intertwined with fees related to garnishment.

       We conclude that the district court’s award was not a clear abuse of discretion.
See Computrol, Inc. v. Newtrend, L.P., 203 F.3d 1064, 1072 (8th Cir. 2000).
Johnston requires only that the fees be limited to the extent practicable, see Johnston,
68 S.W.3d at 405, and the court found that division was not practicable. Thus, we
reject the Lancasters’ argument that the district court failed to heed the majority
opinion in Johnston.

     Accordingly, we affirm the judgment of the district court and the denial of the
motion ro reconsider.




      1
      The Honorable Scott O. Wright, United States District Court Judge for the
Western District of Missouri.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-